DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/10/2021.  These drawings are approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: In the Amendment filed on 02/10/2021
In claim 12, the word "channel" occurring in both lines 7 and 9, have been changed to -- aperture --.  

In the amendment filed on 02/10/2021, the applicant had amended "channel" recited in claim 12, line 2 to -- aperture --.  In view of this amendment, it is clear that the applicant forgot to amend "channel" recited in claim 12, line 9.  Therefore, the examiner has made the above amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious a medical lead interconnect system for electively electrically coupling a linear array of contact rings of an implantable medical lead to an electrical outlet coupling, the medical lead interconnect system comprising: a pair of plates, each having a plurality of connector pins and positioned within a housing; a biasing member for biasing the pair of plates towards one another; and a cam for rotating between an open position in which the pair of plates positioned in proximity to one another, and a closed position in which the pair of plates are shifted apart from one another by contact from the rotated cam thereby shifting against the bias of the biasing member, wherein each of the plurality of connector pins are contacting a corresponding contact ring of the linear array of contact rings of the implantable medical lead to selectively create an electrical bridge between the contact ring and a respective contact in the electrical outlet coupling when the cam is rotated to the closed position.

In combination with all the limitations recited in the independent claim 12, the prior art of record does not anticipate nor render obvious a medical lead interconnect system, comprising: a housing defining at least one aperture shaped and sized to selectively receive an implantable medical lead; at least one plate positioned within the housing, and including a plurality of connector pins; a biasing member for biasing the at least one plate away from the at least one aperture; and a cam for rotating between an open position in which an implantable medical lead is insertable into the at least one aperture without interference by the plurality of connector pins of the at least one plate, and a closed position in which the at least one plate is shifted via contact .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica J Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2896